235 F.3d 1121 (8th Cir. 2000)
Pansy Blackwell, Appellant,v.Jim Hohn (originally sued as Jim  Haun), Appellee.
No. 00-1190EA
United States Court of Appeals FOR THE EIGHTH CIRCUIT
Submitted: December 5, 2000Filed: December 29, 2000

On Appeal from the United States  District Court for the Eastern District of Arkansas.
Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
PER CURIAM.


1
Pansy Blackwell brought a 42 U.S.C.  1983 action claiming that, after she had pleaded guilty to a municipal charge, Police Chief Jim Hohn conducted a warrantless search of her home in violation of the Fourth Amendment. Hohn moved for summary judgment and presented undisputed evidence that, upon arriving at the jail to begin serving her sentence, Blackwell lost consciousness; she was transported to an emergency room; and at the behest of medical personnel, he retrieved medication from Blackwell's residence and delivered it to the emergency room. The District Court1 granted Hohn's motion, dismissed the complaint, and denied Blackwell's motions for reconsideration. Blackwell appeals.


2
Upon de novo review, see Brouhard v. Lee, 125 F.3d 656, 659 (8th Cir. 1997), we conclude that Hohn's retrieval of Blackwell's medications from her home fell within an exception to the Fourth Amendment's prohibition against unreasonable searches, see Mincey v. Arizona, 437 U.S. 385, 392 (1978) (need to protect or preserve life or avoid serious injury justifies what would otherwise be illegal absent emergency), and therefore did not violate Blackwell's Fourth Amendment rights. We find no abuse of discretion in the District Court's denial of Blackwell's postjudgment motions. See Schoffstall v. Henderson, 223 F.3d 818, 827 (8th Cir. 2000) (standard of review).


3
Accordingly, we affirm. See 8th Cir. R. 47B.



Note:


1
 The Honorable James Maxwell Moody, United States District Judge for the Eastern District of Arkansas.